755 N.W.2d 627 (2008)
Margaret BRADDOCK, Plaintiff-Appellee,
v.
JGR, INC., d/b/a RPM Auto Sales Company, Inc., Defendant-Appellant.
Docket No. 136236. COA No. 278982.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the March 5, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. See MCL 445.1862(1), which provides that "[a] regulated lender is not liable for a violation of this act if the regulated lender has fully complied with the federal Truth in Lending Act, 15 USC 1601, et seq. ("TILA") and Mourning v. Family Publications Svc., Inc., 411 U.S. 356, 93 S.Ct. 1652, 36 L.Ed.2d 318 (1973), and other federal case law construing TILA's definition of "finance charge."